IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT

COMMONWEALTH OF PENNSYLVANIA,              : No. 57 EM 2019
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
RONALD WALKER,                             :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 1st day of August, 2019, the Petition for Extraordinary Relief is

DENIED.